        4:14-bk-13952 Doc#: 372 Filed: 07/20/21 Entered: 07/20/21 17:21:42 Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION

IN RE: EVELYN L MOOREHEAD                                                                 CASE NO: 4:14-bk-13952 R
       DEBTOR                                                                                        CHAPTER 13

                          NOTICE OF CONTINUED/RESCHEDULED HEARING ON
                                  TRUSTEE'S MOTION TO DISMISS
                               FOR FAILURE TO MAKE PLAN PAYMENTS

   Please take notice that the hearing on the Trustee's Motion to Dismiss for failure to Make Plan Payments previously

scheduled for July 15, 2021 at 9:00 am has been continued/rescheduled to:




                                            October 07, 2021 at 9:00 am

                                               U.S. Bankruptcy Court
                                               300 W. 2nd, Room 310
                                               Little Rock, AR 72201



Date: July 20, 2021                                              /s/ Linda McCormack
                                                                 Linda McCormack
                                                                 United States Bankruptcy Clerk

cc: Joyce Bradley Babin, Trustee

     PRO SE DEBTOR
     Acting as Own Attorney
     , 00000

     EVELYN L MOOREHEAD
     46 Saratoga Drive
     Little Rock, AR 72223




                                                                                                   GO 11-32 / tr   / 017
